Citation Nr: 0027881	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD) currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from March 1961 to March 
1968.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in March 1994 by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In July 2000, the appellant, through his representative, 
requested that this case be returned to the RO for additional 
development to include a comprehensive psychiatric 
examination.  It is argued that the appellant's service-
connected PTSD has increased in severity since his last 
compensation examination by VA in December 1997, as 
documented by his report in June 1999 that it was his belief 
that his symptoms had increased in severity and that his 
medications for PTSD had been increased.  The appellant 
requested an updated examination so that his records 
reflecting his reported increase in symptoms could be 
considered by the examiner.  It was argued that in view of 
these circumstances, the record was incomplete for rating 
purposes and that the requested development was necessary.

The Board notes, in reviewing the record, that during the 
course of this appeal, 38 C.F.R. § 4.132, the VA Schedule of 
Ratings for Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment.  
Although the RO evaluated the appellant's pending claim under 
the new regulations starting with their Supplemental 
Statement of the Case issued in January 1997, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  Pursuant to VAOGCPREC 3-2000, when a provision 
of the Department of Veterans Affairs (VA) rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  

The record does not reflect that the RO considered both the 
old and new regulations for the appropriate time periods.  
Accordingly, additional development is necessary in this case 
so that consideration may be given to both versions of 
Diagnostic Code 9411 to determine which version is most 
favorable to the appellant.  

In view of the above and in an effort to ensure due process, 
this case is REMANDED to the RO for the following action:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have treated him since 1998 for 
PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran in response to this 
request, which have not been 
previously secured.

2. The RO should schedule the appellant 
for a comprehensive examination by a 
VA psychiatrist to determine the 
current severity of his PTSD.  All 
indicated tests must be conducted.  
The claims file must be made available 
to and reviewed by the examiner prior 
to the requested study.  The examiner 
is requested to use a multiaxial 
assessment, to assign a Global 
Assessment of Functioning (GAF) score, 
to explain what the assigned score 
represents, and to reconcile that 
score with earlier GAF scores.  The 
examiner is requested to identify the 
frequency and severity of all 
symptoms, as well as to enumerate all 
symptoms, particularly any set out in 
the following categories: 

(a)  Occupational and social 
impairment with an occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactory, 
with routine behavior, self-care, 
and conversation normal), due to 
such symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events);

(b)  Occupational and social 
impairment with reduced reliability 
and productivity due to flattened 
affect; circumstantial, 
circumlocutory or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; 
impaired judgment or abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; 

(c)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking or 
mood; suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control such as 
unprovoked irritability with periods 
of violence; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances; inability 
to establish and maintain effective 
relationships; and

(d)  Total occupational and social 
impairment due to gross impairment 
in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.  

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify the 
predominant symptoms based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment--(a) through (d) above--that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability.  The examiner should also 
provide an opinion concerning the effect 
of his PTSD on his employability.  A 
complete rationale for any opinion 
expressed must be provided.

3. After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess 
of 30 percent for PTSD.  In so doing, 
the RO should consider the rating 
criteria in effect for the evaluation 
of psychiatric disorders prior to and 
as of November 7, 1996, for the 
appropriate periods during the pending 
appeal.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, 
special studies or adequate responses 
to the specific opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


